Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  January 31, 2014                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  148409-11 & (87)                                                                                     Michael F. Cavanagh
                                                                                                       Stephen J. Markman
                                                                                                           Mary Beth Kelly
                                                                                                            Brian K. Zahra
  LORI MCKINNEY,                                                                                    Bridget M. McCormack
           Plaintiff-Appellant,                                                                           David F. Viviano,
                                                                                                                      Justices
  v                                                                 SC: 148409
                                                                    COA: 299736
                                                                    Wayne CC: 09-110131-DZ
  MICHAEL VILLALVA,
             Defendant-Appellee.
  ____________________________________/

  LORI MCKINNEY,
           Plaintiff-Appellant,
  v                                                                 SC: 148410
                                                                    COA: 302444
                                                                    Wayne CC: 10-010331-NZ
  MAUREEN VILLALVA,
             Defendant-Appellee.
  ____________________________________/

  FREDERICK SCHAEFER,
           Plaintiff-Appellant,
  v                                                                  SC: 148411
                                                                     COA: 302468
                                                                     Wayne CC: 10-007388-NZ
  MICHAEL VILLALVA,
             Defendant-Appellee.
  ____________________________________/

         On order of the Court, the motion for immediate consideration is GRANTED.
  The application for leave to appeal the November 19, 2013 judgment of the Court of
  Appeals is considered, and it is DENIED, because we are not persuaded that the
  questions presented should be reviewed by this Court.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           January 31, 2014
         h0127
                                                                               Clerk